DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1-2, 6-10, 13, 15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 6, filed 16 May 2022, with respect to 112 rejections have been fully considered and are persuasive in view of the amendment.  The 112 rejections of 16 February 2022 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Patton et al.,” US 2020/0178927 (hereinafter Patton, filed on 12/05/2018).
Regarding to claim 1, Patton teaches a method of training a neural network, comprising:
acquiring a first image data of a subject with a first imaging modality (ultrasound imaging system uses ultrasound transducer probe to transmit and receive echo signals to produce an image of the tissue [0014]-[0015]);
generating a first simulated model image to simulate an image of a model of a member taken with the first imaging modality (simulated ultrasound images created [0053]);
forming an overlayed training image by overlaying the generated first simulated model image on the acquired first image at a position (set of training images include simulated needle images overlaid over actual tissue images [0053]);
labeling the overlayed training image (labeling training images [0051], set of training images may comprise labeled difference frames [0053])  
training the neural network with the labeled overlayed training image (training neural network with training data [0050], labeled training images [0051])
Regarding to claim 2, Patton teaches all limitations of claim 1 as discussed above.
Patton further teaches following limitations:
Of claim 2, wherein acquiring includes accessing stored image data of the subject, including the first image data (images are electronically stored [0015] and  [0024])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
		
Claims 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patton and “Helm US 2017/0316561 (hereinafter Helm), and evidenced by “Hope Simpspm et al.,” US 2019/0336108 (hereinafter Hope Simpson).
Regarding to claims 4-5 and 9-10, Patton teaches all limitations of claim 1 as discussed above. 
Patton does not explicitly teach details of the model and the first imaging modality.
However, in the analogous field of endeavor in image-based navigation, Helm discloses constructing a model based on the image, and teaches following limitations:
Of claim 4, wherein the model is a three-dimensional model of a member (3D model [0046])
Of claim 5, wherein acquiring the first image data of the subject with the first imaging modality comprises:
projecting x-rays at the subject (x-ray source/emission portion [0024]); and
detecting energy with a detector based on the projected x-rays (x-ray receiving portion [0023];
wherein the first image modality is x-ray imaging (x-ray image data [0042]).
Of claim 9, wherein forming the training dataset comprises altering the position of the overlayed generated first simulated model image on the acquired first image in each formed overlayed image of the formed plurality of the formed overlayed images (2D or 3D model of selected implant and confirmation icon and plan icon are illustrated and aligned in the second image data [0081]-[0082] Fig. 10).
Of claim 10, wherein forming the training dataset further comprises:
acquiring a plurality of image data of the subject with the first imaging modality ([0061]); and
forming a plurality of overlayed images by overlaying the generated first simulated model image on each acquired image data of the plurality of acquired image data at the position ([0062] Fig. 9 [0070]-[0071] plurality of different perspective views with screw models superimposed on each image).
The examiner further submits that in the analogous field of endeavor in diagnostic imaging system, Hope Simpson teaches that image data can be trained in neural network, wherein the various image data can be used including ultrasound, and CT, MRI and others ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing method as taught by Patton to incorporate teaching of Helm, since 3D model and x-ray imaging system was well known in the art as taught by Helm.  One of ordinary skill in the art could have combined the elements as claimed by Patton with no change in their respective functions, incorporating three dimensional model and x-ray imaging system disclosed by Helm, since Hope Simpson discloses that neural network can be trained with ultrasound images as well as different imaging modalities, including CT ([0032] and [0034]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate localization of target features (Helm [0061]), and use various image data, to provide images of higher quality (Hope Simpson [0034]), and there was reasonable expectation of success.
Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patton and “Yang et al.,” US 2021/0401407 (provisional appl. 62/754,250 filed on 11/1/2018, hereinafter Yang).
Regarding to claims 8 and 11-14, Patton teaches all limitations of claim 1 as discussed above. 
Patton does not further explicitly teach details of training and segmentation as claimed. 
However, in the analogous field of endeavor in training image data using neural network, Yang further teaches following limitations:
Of claim 8, forming a training dataset at least by forming a plurality of the formed overlayed images; and labeling each formed overlayed image of the formed plurality of the formed overlayed images (neural network trained with imaging data such as image frames where one or more items of interest are labeled [0061], number of images used to train may range from 50,000 or less or more to 200,000 [0062])
Of claim 11, further comprising: saving the training data set (training data sets are stored [0050]); and accessing the saved training data set to train the neural network by executing instructions with a processor ([0045] and [0065]).
Of claim 12, further comprising: saving the trained neural network (trained neural network / trained model used for analysis of new data [0063]-[0065])
Of claim 13, further comprising: segmenting a procedure image not included in the acquired first image data (the trained model is applied for analysis of new data [0063]), including segmenting an image of the member in the image (image segmentation [0064], extraction of VOI in the second dataset [0089]).
Of claim 14, further comprising: displaying the segmented procedure image illustrating the segmented image of the member and highlighting the illustration of the segmented image of the member (displaying images wherein the identified voxels are overlaid in different color or intensity than the image [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing method as taught by Patton to incorporate teaching of Yang, since saving trained datasets and segmenting image was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Patton with no change in their respective functions, incorporating segmentation and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate localization of target features ([0061]) with reduced amount of time of processing ([0006]), and there was reasonable expectation of success.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patton and Yang.
Regarding to claim 15, Patton teaches a system for training a neural network, comprising:
a processor (a computer program stored and executed on computer [0067]-[0068] ) operable to execute instructions to: 
acquire a first image data of a subject with a first imaging modality (ultrasound imaging system uses ultrasound transducer probe to transmit and receive echo signals to produce an image of the tissue [0014]-[0015]);
generate a first simulated model image to simulate an image of a model of a member taken with the first imaging modality (simulated ultrasound images created [0053]);
form an overlayed training image by overlaying the generated first simulated model image on the acquired first image at a position (set of training images include simulated needle images overlaid over actual tissue images [0053]);
label the overlayed training image (labeling training images [0051], set of training images may comprise labeled difference frames [0053])  
train the neural network with the labeled overlayed training image (training neural network with training data [0050], labeled training images [0051])
Patton does not further disclose a memory system to store the trained neural network for access to segment a procedure image.
However, in the analogous field of navigating medical procedures using neural network, Yang teaches a method of training a neural  network comprising labeling the image and training the neural network with the labeled image ([0061]-[0062] and [0064]), and storing the trained neural network for access to segment a procedure image ([0045], [0063]-[0065], and trained model applied for analysis of new data [0063], and image segmentation [0064], and extraction of VOI in image dataset [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing method as taught by Patton to incorporate teaching of Yang, since training neural network with labeling was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Patton with no change in their respective functions, incorporating segmentation of the image and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate localization of target features ([0061]) with reduced amount of time of processing ([0006]), and there was reasonable expectation of success.
Regarding to claim 16, Patton and Yang together disclose all limitations of claim 15 as discussed above.
Patton discloses an imaging system to acquire the first image data of the subject (ultrasound imaging system [0015]).
Regarding to claim 17, Patton and Yang together disclose all limitations of claim 15 as discussed above.
Yang further teaches a display device to display the segmented procedure image (displaying images wherein the identified voxels are overlaid in different color or intensity than the image [0048]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patton as applied to claim 1 above, and further in view of “Bonutti et al.,” US 2019/0065970 (hereinafter Bonutti).
Regarding to claim 3, Patton teaches all limitations of claim 1 as discussed above.
Patton and Yang do not further teach wherein the overlayed image is automatically labeled with the model.
However, in the analogous field of training with a neural network, Bonutti discloses using automatic labeling with the target ([0146]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify labeling as taught by Patton to incorporate teaching of Bonutti, since automatic labeling was well known in the art as taught by Bonutti.  One of ordinary skill in the art could have combined the elements as claimed by Yang with no change in their respective functions, configuring its labeling as automatic, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide more accurate training system ([0146]), and there was reasonable expectation of success.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patton, Helm, and Hope Simpson as applied to claim 5 above, and further in view of “Abkai et al.,” US 2017/0011535 (hereinafter Abkai).
Regarding to claims 6-7, Patton, Helm, and Hope Simpson together teach all limitations of claim 5 as discussed above. 
Helm teaches evaluating the model (model of the screw includes a priori precise dimension information [0051]), but does not further disclose determining an interaction of the x-rays with the model, saving a model image based on the determined interaction of the x-rays with the model, and counting for a material within the member. 
However, in the analogous field of x-ray imaging method, Abkai discloses a CAD model of the object with information on the material and its attenuation properties and utilizing a stored library of models of different members along with information of materials and attenuation coefficients of the materials ([0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model as taught by Helm to incorporate teaching of Abkai, since CAD models with materials and its attenuation coefficients was well known in the art as taught by Abkai.  One of ordinary skill in the art could have combined the elements as claimed by Helm with no change in their respective functions, adding attenuation coefficient and material information along with existing model, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate attenuation properties and the material information regarding to the model ([0053]), and there was reasonable expectation of success.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Patton et al.,” US 2020/0178927 (Patton) and “Yang et al.,” US 2021/0401407 (provisional appl. 62/754,250 filed on 11/1/2018, hereinafter Yang), and further in view of “Abkai et al.,” US 2017/0011535 (hereinafter Abkai).
Regarding to claim 18, Patton teaches a method of training a neural network, comprising: 
creating a training data set comprising, 
acquiring a first image of a subject with a first imaging modality (ultrasound imaging system uses ultrasound transducer probe to transmit and receive echo signals to produce an image of the tissue [0014]-[0015])
generating a first simulated model image that simulates an image of the member acquired with the first imaging modality (simulated images, simulated needle images [0053])
forming a first overlayed image by overlaying the generated first simulated model image on the acquired first image at a first position; and labeling the first overlayed image (simulated needle images overlaid over actual tissue image, labeled B-mode images [0053]);
Patton does not further disclose following limitations:
accessing a model of a member having at least a geometry of the member included within the model and generating an model image based on the accessed model of the member 
accessing the created training data set with a processor to train the neural network with the labeled overlayed image at least by determining weights for a neuron within the neural network and saving the trained neural network for accessing to segment a procedure image 
However, in the analogous field of navigating medical procedures, Yang teaches a method of training a neural network comprising 
accessing a model of a member having at least a geometry of the member included within the model (preset model [0005] model with a tubular shape [0027]) and generating an model image based on the accessed model of the member (model identified in the image [0026])
accessing the created training data set with a processor to train the neural network with the labeled overlayed image at least by determining weights for a neuron within the neural network (starting network architecture may be a blank which is without trained weights [0061]-[0064]): and 
saving the trained neural network for accessing to segment a procedure image ([0063]-[0665] and [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image processing method as taught by Patton to incorporate teaching of Yang, since training neural network with labeling was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Patton with no change in their respective functions, simply using preset model and train the neural network with weights of a neuron, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate localization of target features ([0061]) with reduced amount of time of processing ([0006]), and there was reasonable expectation of success.
Yang does not explicitly disclose model of a member having a material of the member included within the model.
However, in the analogous field of x-ray imaging method, Abkai discloses a CAD model of the object with information on the material and its attenuation properties and utilizing a stored library of models of different members along with information of materials and attenuation coefficients of the materials ([0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preset model as taught by Yang to incorporate teaching of Abkai, since the models with materials and its attenuation coefficients was well known in the art as taught by Abkai.  One of ordinary skill in the art could have combined the elements as claimed by Yang with no change in their respective functions, adding attenuation coefficient and material information along with existing model, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate attenuation properties and the material information regarding to the model ([0053]), and there was reasonable expectation of success.
Regarding to claims 19-20, Patton, Yang, and Abkai together teach all limitations of claim 18 as discussed above.
Patton further teaches forming a second overlayed image by overlaying the generated first simulated model image on the acquired first image at a second position; and labeling the second overlayed image (successive tissue frame [0053]) and acquiring a second image data of the subject with the first imaging modality ([0053]); forming a second overlayed image by overlaying the generated first simulated model image on the acquired second image at the first position (difference frames [0053]); and labeling the second overlayed image ([0053]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793